COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        André A. Wheeler v. Erika Conroy Wheeler

Appellate case number:      01-16-00642-CV

Trial court case number:    2011-49132

Trial court:                310th District Court of Harris County

       The motion for an extension of time to supplement the record and file appellee’s
brief is GRANTED. The brief and any supplemental record must be filed no later than
June 2, 2017. The motion to reset the submission date for the appeal is GRANTED. The
case will be submitted on June 27, 2017.

       The motion to abate the appeal is DENIED. No further delays in the submission of
the case will be granted.

       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                  Acting individually       Acting for the Court


Date: May 11, 2017